United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventor: Harry Abraham Statter		:
Application No. 16/289,135			:		Decision on Petition
Filing Date: February 28, 2019		:				
Attorney Docket No. 23008.0001(FL-1c)	:


This decision is being issued in response to a “Renewed Petition under 37 CFR §1.137(a) and/or §1.181” filed May 12, 2022.  The petition is being treated as a petition under 37 C.F.R. § 1.181 to withdraw the holding of abandonment and as a renewed petition under 37 C.F.R. § 1.137(a) to revive the application.

The petition under 37 C.F.R. § 1.181 is dismissed as moot.

The petition under 37 C.F.R. § 1.137(a) is dismissed as moot.

The application was filed with 30 claims on February 28, 2019.

The Office issued a non-final Office action including a restriction requirement on December 15, 2020.  The Office action states,

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. 	Claims 1-13, drawn to a method of protecting a structure from fire, classified in A62C 3/0214.
Il. 	Claims 14-22, drawn to a method of protecting a structure from fire, classified in A62C 99/0072.
III. 	Claims 23-25, drawn to a method of protecting a plurality of structures from fire, classified in A62C 99/0009.
IV. 	Claims 26-30, drawn to a method of estimating risk of exposure to fire, classified in A62C 99/009….

The election of an invention may be made with or without traverse. To reserve a right to
petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 

A reply to the Office action was filed on February 1, 2021.  The reply elects Invention I consisting of Claims 1-13.  In other words, the reply elects the invention “classified in A62C 99/0072” and does not elect the invention “classified in A62C 99/0009” or the invention “classified in A62C 99/009.”  The reply includes an amendment withdrawing Claims 14-30. 

The Office issued a non-final Office action setting a three-month shortened statutory period for reply on February 16, 2021.

A reply seeking to cancel Claims 1-30 and to add new Claims 31-55 was filed on July 20, 2021.

The Office issued an Office action on August 9, 2021. The action also asserts the new claims are 
directed to a non-elected invention.  The Office action also asserts “claims 31-55 are classified in A62C99/009.”  The Office action states,

The amendment filed 20 July 2021 is nonresponsive….

Newly submitted claims 31-55 are directed to an invention that is independent or distinct from the invention originally claimed….  In the instant case, the inventions as claimed have a materially different mode of operation since Invention I requires the step of activating a fire suppression system from a location remote from the system and the invention of newly added claims 31-55 requires a reconfigurable control system. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants….

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Applicant filed a request for reconsideration on August 30, 2021.  The request argues the new claims are drawn to the elected invention.

The Office issued a communication on October 7, 2021.  The communication states,

Applicant's arguments filed 30 August 2021 that the claims submitted on 20 July 2021 are drawn to the elected invention are not persuasive. Applicant argues that the amended claims recite the limitations of claim 13 and add further elements. This is not persuasive because new claim 31 does not recite the step of activating a fire suppression system. The method of the invention of claims 31-55 is directed to a control system that determines a risk based on an input and outputs a signal related to that risk to a display. While it is true that Applicant may submit new claims, these claims must be directed to the originally elected invention. As explained in the Office Action of 9 August 2021 and above, the proposed claims are directed to a different invention; therefore, the amendment is nonresponsive. See MPEP 821.03.

A “Petition to Enter Claim Amendments” was filed on November 6, 2021.  The “petition” should have been forwarded to the technology center to either be considered as a petition or as a reply to the Office action issued on August 9, 2021.  The petition was not forwarded to the technology center.  Instead, the Office of Petitions improperly treated the petition as a petition filed under   37 C.F.R. § 1.137(a) and issued a decision dismissing the petition on January 24, 2022.  The decision incorrectly states,

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, February 16, 2021, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.

The decision does not acknowledge and address the arguments in the petition.  The petition appears to ignore the arguments in the petition, appears to ignore the existence of the reply filed July 20, 2021, and appears to ignore the existence of the Office action issued on August 9, 2021.

An amendment was timely filed in response to the August 9, 2021 Office action on February 9, 2022.  The examiner has not held the amendment to be non-responsive, and the extent to which the arguments made on November 6, 2021, remain applicable is unclear.

A request for reconsideration of the decision on petition was filed on February 22, 2022.  The request asserts the prior decision addresses a non-existent petition because a petition under        37 C.F.R. § 1.137(a) has never been filed.  The request indicates the application is not abandoned and has never been held abandoned.  

Despite the facts of record and despite the arguments in the request, the Office of Petitions improperly treated the request as a renewed petition under 37 C.F.R. § 1.137(a) and issued a decision dismissing the request.   The decision incorrectly asserts the application became abandoned because a reply was not timely filed in response to the Office action issued on February 16, 2021.  The decision fails to acknowledge and address any of the arguments in the request for reconsideration.

The “Renewed Petition under 37 CFR §1.137(a) and/or §1.181” was filed May 12, 2022.
The petition asserts the application is not abandoned, and the technology center has not held the application abandoned.  Therefore, the petitions under 37 C.F.R. § 1.137(a) and 37 C.F.R. 
§ 1.181 appear to be unnecessary and are hereby dismissed as moot.

The Office apologizes for errors made by the Office when handling prior petitions.

The application is being forwarded to Technology Center Art Unit 3752 for consideration of the amendment filed February 9, 2022.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions